Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As the result of an altercation with another inmate, petitioner was found guilty of violating prison disciplinary rules prohibiting assault, verbal harassment and refusing a direct order. Based upon the information contained in the misbehavior report, which was prepared by a correction officer with personal knowledge of the incident in question, we find that substantial evidence supports the administrative determination. Furthermore, we have reviewed the minutes of the disciplinary hearing and do not find that the Hearing Officer was biased against petitioner. Accordingly, we reject petitioner’s due process argument.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.